Citation Nr: 0600154	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for viral hepatitis.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1980 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August
 2002 rating decision.  Pursuant to the veteran's request, a 
hearing before a Member of the Board was scheduled for 
December 2004.  The veteran failed to appear for the hearing 
and the case is now before the Board for final appellate 
determination.

In his September 2003 statement and VA Form 1-646 dated in 
January 2004, the veteran appears to raise a new claim of 
entitlement to service connection for liver damage secondary 
to viral hepatitis or hepatitis C.  The Board refers this 
matter to the RO for appropriate consideration.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records show that the veteran was 
hospitalized from April 5, 1982 to April 15, 1982 for viral 
hepatitis.  A treatment record dated in June 1982 notes an 
impression of resolving probable viral hepatitis.  The 
examination at service discharge was negative for any liver 
disability.

Post-service medical records include treatment records from 
the VA Medical Center.  A June 2002 record shows an 
impression of possible hepatitis C and a record dated in 
September 2002 shows that tests were negative for hepatitis 
A, B, and C.  Another record dated in November 2002 notes 
that the veteran complained of fatigue for about 6 years.  
Records in March 2003 show that a hepatitis C test was 
negative and the veteran did not have any hepatitis C risk 
factors.

While there is no current diagnosis of hepatitis, the veteran 
was treated for viral hepatitis in service.  The veteran has 
not been afforded a VA examination to determine if there are 
chronic residuals of hepatitis related to service.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.	The veteran should be afforded a VA 
examination to determine the nature and 
extent of any hepatitis/liver disability.  
Any further indicated studies should be 
conducted.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
indicate that the claims file was reviewed 
in conjunction with the examination.  

If hepatitis or chronic residuals of 
hepatitis are found, the examiner should 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
it is etiologically related to the 
veteran's active service.  All necessary 
studies should be accomplished if deemed 
necessary.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.  The examiner should reconcile 
any findings with the service medical 
records and the 2002, 2003 VA treatment 
records cited herein.

2.	Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for 
viral hepatitis and entitlement to 
service connection for hepatitis C.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

